        Case 2:19-cv-05585-AB-AFM Document 12 Filed 07/05/19 Page 1 of 1 Page ID #:214

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                    CASE NUMBER
United Talent Agency, LLC
                                                                                   2:19-cv-05585 JAK (AFMx)
                                                     PLAINTIFF(S)
                                v.
Writers Guild of America, West, Inc. et al                                  ORDER RE TRANSFER PURSUANT
                                                                              TO GENERAL ORDER 19-03
                                                                                  (RELATED CASES)
                                                    DEFENDANT(S).

                                                            CONSENT

      I hereby consent to the transfer of the above-entitled case
                                                               se to my calendar, pursuant to General Order 19-03.

                 July 5, 2019                                                               Andre Birotte, Jr.
                     Date                                           United
                                                                    Un
                                                                    United
                                                                      n    States District Jud
                                                                                           Judge

                                                          DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                          United States District Judge

                                REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case 2:19-cv-05465 AB (AFMx) and the present case:

 ✔    A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                              NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                      NA                to Magistrate Judge                 NA                    .

           On all documents subsequently filed in this case, please substitute the initials      AB        after the case number
in place of the initials of the prior judge, so that the case number will read    2:19-cv-05585 AB (AFMx)         . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge        Statistics Clerk
CV-34 (03/19)                    ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
